

                                                    EXHIBIT 10.1


Description of STERIS plc Non-Employee Director Compensation Program




Summarized below is the Director compensation program for STERIS plc (“STERIS”)
non-employee Directors for the term of office beginning July 28, 2020 and
subsequent terms.


An annual retainer of $415,000 is payable to the Chairman of the Board and an
annual retainer of $290,000 is payable to each other non-employee Director. The
retainer fees are payable in full at the beginning of each Director’s term.
Retainer fees are fully vested immediately, regardless of the form in which
paid.




For the term of office beginning in 2020, the retainer fees are as follows:
$82,000 in cash ($123,000 for the Chairman), $100,000 in stock options ($146,000
for the Chairman) and $100,000 in CRSUs (“CRSUs”) ($146,000 for the Chairman).
Each Director was given the option to elect to receive all or a part of the cash
or option portions of the fee in STERIS shares or CRSUs and to elect to receive
all or part of the CRSU portion of the fee in STERIS shares.


Notwithstanding the foregoing, the available forms of payment for Directors who
have not satisfied the Company’s Non-Employee Director Stock Ownership
Guidelines are limited until such time as those Guidelines have been satisfied.
A Director who has not met the Guidelines will receive a retainer fee of $82,000
in cash, with the remaining portion of such Director’s retainer fee payable in
CRSUs. The Director also may elect to receive additional CRSUs in lieu of all or
part of the cash portion of the fee.


Each Chair of a standing Board Committee is entitled to receive a fee for his or
her service as such for each term of office. For the 2020-21 term these fees are
as follows: Audit Chair - $25,000, Compensation and Organization Development
Committee Chair - $20,000, Nominating and Governance Chair and Compliance Chair
- $15,000. For the 2020-21 term of office these fees are payable in cash. For
the 2021-22 term, each Chair will be permitted to elect cash, stock, options, or
CSRUs.


Permitted compensation elections for incumbent Directors are required to be made
on or before the December 31 that immediately precedes the beginning of the term
for which the compensation will be paid.


The number of CRSUs or STERIS shares a Director is entitled to receive is
determined based upon the dollar amount of the retainer fees elected to be
received in CRSUs or STERIS shares, and the NYSE STERIS per share closing price
on the effective date of grant. The number of options a Director is entitled to
receive is determined based upon the same factors and a Black-Scholes
calculation, and the option price is the NYSE per share closing price on the
effective date of grant.


A Director’s CRSU’s will be settled in STERIS ordinary shares six months after
the cessation of the Director’s Board service. Directors will be paid cash
dividend equivalents on their CRSUs as dividends are paid on STERIS ordinary
shares.


Meeting attendance fees are payable to each Director at a rate of $1,000 per
meeting for each Board Meeting and assigned Committee Meeting attended in excess
of twenty during the annual term.





--------------------------------------------------------------------------------



The STERIS Director compensation program for non-employee Directors may be
modified by the Board of Directors at any time.



